Citation Nr: 9925913	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-08 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post-traumatic 
stress disorder), to include bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and post-traumatic stress 
disorder (PTSD).

Inasmuch as there is a previous final denial of a claim for a 
nervous disorder, and as the RO's February 1996 decision 
included a determination as to service connection for PTSD, 
and in light of the applicable laws and a recent decision of 
the U.S. Court of Appeals for Veterans Claims, the Board has 
determined that the issues on appeal are more accurately 
construed as separate claims of "whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder 
(other than PTSD), to include bipolar disorder" and 
"entitlement to service connection for PTSD."  See Best v. 
Brown, 10 Vet. App. 322 (1997).


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1983, the RO 
denied a claim by the appellant for entitlement to service 
connection for a nervous disorder.

2.  The evidence received since the RO's October 1983 
decision is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.
3.  No currently diagnosed acquired psychiatric disorder 
(other than PTSD), to include bipolar disorder, is shown to 
be causally or etiologically related to the veteran's period 
of service.

4.  The veteran does not have PTSD attributable to a verified 
inservice stressor or any other incident of active duty.


CONCLUSIONS OF LAW

1. The RO's October 1983 decision, denying a claim of 
entitlement to service connection for a nervous condition, 
became final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's October 1983 decision denying the appellant's claim for 
a nervous condition, and the claim for an acquired 
psychiatric disorder (other than PTSD), to include bipolar 
disorder, is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

3.  An acquired psychiatric disorder (other than PTSD), to 
include bipolar disorder, was not incurred or aggravated 
during active duty, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.304, 3.307, 
3.309 (1998).

4.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in an October 1983 
decision, the RO denied a claim of entitlement to service 
connection for a nervous condition.  A review of that 
determination reveals that the RO found that the submitted 
evidence did not show that there was a nexus between any 
current nervous condition and the veteran's active duty.  
Although a timely notice of disagreement was received and a 
statement of the case was issued, there was no timely 
substantive appeal, see 38 C.F.R. § 20.302(b) (1998), and the 
RO's October 1983 decision became final.  38 U.S.C.A. 
§ 7105(b).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In March 1995, the veteran filed an application to reopen her 
claim, requesting service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder), to include bipolar disorder.  In February 1996, 
the RO apparently reopened the veteran's claim and apparently 
denied it on the merits.  Additional evidence was 
subsequently submitted, and the RO most recently denied the 
claim in March 1999.  However, despite the RO's denial of 
this claim on the merits, the Board must consider whether new 
and material evidence has been submitted.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for an acquired psychiatric disorder (other than post-
traumatic stress disorder), to include bipolar disorder.  
When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's October 1983 decision.

In this case, the Board notes that in October 1983, the Board 
denied the veteran's claim after finding that the veteran had 
not shown that any current nervous disorder was related to 
her active duty.  A review of the evidence of record at the 
time of the RO's decision shows that there was no competent 
evidence of a nexus between the veteran's nervous disorders 
and her service.  However, evidence received since the RO's 
October 1983 decision includes a letter from Steven P. 
Gersten, M.D., dated in October 1996, in which Dr. Gersten 
essentially states that the veteran has bipolar disorder 
secondary to PTSD, and that her PTSD is related to her 
service.  In addition, several records from private health 
care providers have been submitted, dated between 1995 and 
1998, which contain diagnoses of various acquired psychiatric 
disorders (other than PTSD), to include bipolar disorder.  As 
this evidence was not of record at the time of the RO's 
October 1983 decision, and as this evidence contains a 
competent opinion showing a nexus between the veteran's 
bipolar disorder and her service, this evidence is not 
cumulative, and is "new" within the meaning of Elkins, 
supra.  The Board further finds that as there was no 
competent evidence showing that the veteran's bipolar 
disorder was related to her service at the time of the RO's 
October 1983 decision, Dr. Gersten's letter is probative of 
the issue at hand, and is material.  Accordingly, the Board 
affirms the RO's implicit finding that new and material 
evidence has been submitted.  The claim for an acquired 
psychiatric disorder (other than PTSD), to include bipolar 
disorder, is therefore reopened, and the Board proceeds with 
its review of the evidence on a de novo basis. 


II.  Service Connection

As competent evidence of a diagnosis of an acquired 
psychiatric disorder (e.g. bipolar disorder), and a nexus to 
active duty, have been presented, the veteran's claim for an 
acquired psychiatric disorder (other than PTSD), to include 
bipolar disorder, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

As an initial matter, the veteran's service medical records 
show that she periodically received treatment at a Mental 
Health Clinic between May 1971 and October 1975, for 
complaints primarily related to marital problems.  The only 
relevant assessments were an impression of situational 
anxiety (associated with complaints related to shift work) in 
November 1973, and an assessment of "marital adjustment" in 
June 1975.  Other service medical records are remarkable for 
an indication that she underwent a successful psychiatric 
screening for a sensitive position in January 1975, and for a 
periodic examination report, dated in June 1975, which 
indicates that her mental status at that time was normal.  
The claims file does not contain a separation examination 
report.

In this case, the Board finds that the evidence does not show 
that the veteran had a psychiatric disorder during service, 
that she had a compensably disabling psychosis within one 
year of her separation from active duty, or that any current 
psychiatric disorder (other than PTSD), to include bipolar 
disorder, is linked to her active duty service.  The 
veteran's diagnosed situational anxiety and "marital 
adjustment" were apparently acute conditions.  The veteran 
has reported that she obtained a divorce in about December 
1976, and there is a complete lack of psychiatric treatment 
between October 1975 and separation from service in March 
1977 (a period of approximately one year and five months).  
In addition, the first competent evidence showing what may 
have been an acquired psychiatric disorder (specifically, 
diagnoses of a conversion disorder and a psychogenic pain 
disorder) is found in a VA neuropsychiatric examination 
report, dated in August 1983.  Thus, the first competent 
evidence of a diagnosis for what may have been an acquired 
psychiatric disorder was not presented clinically until 1983, 
approximately six years after separation from service.  In 
addition, the first evidence of the veteran's bipolar 
disorder is contained in records from the Middlesex Hospital, 
dated in October 1994, and therefore comes approximately 17 
years after separation from service.  

In reaching this decision, the Board has considered Dr. 
Gersten's October 1996  letter, in which he links the 
veteran's bipolar disorder to PTSD, which he in turn links to 
the veteran's service.  The Board initially points out, 
however, that it has determined that service connection for 
PTSD is not warranted.  See Part III, infra.  As will be 
explained below, the veteran has submitted no corroborative 
evidence to support her alleged stressors.  Moreover, 
although the veteran has also been diagnosed with bipolar 
disorder by Lindsay Harvey, Ph.D., in 1995, in a VA 
psychiatric examination report, dated in June 1996, and on 
several occasions by physicians at the Middlesex Hospital 
(Middlesex) in 1994 and 1997, none of the examiners thought 
it appropriate to link the veteran's bipolar disorder to her 
service, or to PTSD that was related to service.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an acquired 
psychiatric disorder (other than PTSD) to include bipolar 
disorder, and that service connection for an acquired 
psychiatric disorder (other than PTSD), to include bipolar 
disorder, is not warranted.


III.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  In this regard, the Board notes that 
this claim was received in March 1995, and that the veteran's 
claim is based, in part, on allegations that she was 
assaulted by a male soldier in 1973.  The provisions of VA 
Adjudication Procedure Manual M21-1 (Manual M21-1) provide 
that for claims based on personal assault, there are no 
restrictions on the type of evidence which may be considered.  
See Manual M21-1, Part III, 5.14(c) and Part VI, 7.46(c) 
(February 20, 1996).  In addition, VA has undertaken a 
special obligation to assist a claimant in producing 
corroborating evidence of an inservice stressor in personal 
assault cases; such provisions are regulatory and must be 
applied in all cases involving allegations of inservice 
personal assault.  See Patton v. West , 12 Vet. App. 272 
(1999); M21-1, Part VI, 11.38(b)(2) (October 28, 1998).  

In this case, a review of the record shows that the RO has 
attempted to obtain all relevant records.  The Board notes 
that in December 1997 the RO advised the veteran that her 
stressors must be verified, and she was informed as to the 
types of evidence which may be probative of her claim.  The 
RO has obtained the veteran's relevant post-service records 
of treatment.  The Board further notes that the veteran has 
not named any witnesses, and never stated that she filed a 
report of the assault.  Thus, there is not enough information 
verify the alleged stressor.  In view of the foregoing, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The veteran asserts that she has PTSD as a result of several 
stressors or types of stressors.  More specifically, a review 
of the veteran's written statements, and the transcripts of 
her hearings, held in February 1996 and June 1997, shows that 
she argues that she has PTSD as a result of general physical 
abuse by a spouse, general sexual harassment from airmen (to 
include inappropriate looks, touching and joking), an 
abortion, hearing about the death of a fellow servicewoman, 
and an assault by a male airman who kissed and fondled her 
and forced her to the ground. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
Board notes that this regulation was recently amended.  See 
64 Fed. Reg. 32,807-8 (June 18, 1999).  However, the changes 
did not affect the requirement that PTSD be shown.  The Board 
has reviewed the facts in this case in light of both versions 
of the regulation, and concludes that the June 1999 
regulatory amendments do not affect the outcome of this case.

The Board finds that, despite the diagnoses of PTSD 
(discussed infra) which are sufficient to well ground the 
claim, the evidence is conflicting as to whether the veteran 
has PTSD.  The veteran's service medical records show that 
she was treated for situational anxiety and marital 
adjustment during service, and that these were apparently 
acute conditions, as evidenced by the fact that the veteran 
has reported that she obtained a divorce in about December 
1976, and the lack of psychiatric treatment between October 
1975 and separation from service in March 1977 (a period of 
approximately one year and five months).  In addition, the 
first competence evidence showing a diagnosis of PTSD is 
found in a report from Dr. Gersten, dated in March 1996.  In 
this regard, while the Board acknowledges that PTSD may have 
a delayed onset, it is pertinent to note that the veteran has 
been diagnosed with several psychiatric disorders other than 
PTSD, and that these diagnoses date back to an August 1983 VA 
examination report which noted a conversion disorder and a 
psychogenic pain disorder.  The first competent evidence 
showing that PTSD was clinically present is dated in 1994.  
This is approximately 17 years after separation from service.  
Apart from several letters from Dr. Gersten (dated between 
1996 and 1998), the only other evidence of PTSD is a notation 
in the same doctor's treatment records dated in recent years 
and a diagnosis of a possible history of PTSD in an October 
1997 Middlesex report.  The claims file also contains several 
reports from VA and non-VA physicians who have determined 
that the veteran has an acquired psychiatric disorder other 
than PTSD.  This evidence includes diagnoses of bipolar 
disorder in reports from Middlesex, dated between 1994 and 
1997, an April 1995 report from Dr. Harvey, and a June 1995 
VA psychiatric examination report.  Thus, while Dr. Gersten 
has reported a diagnosis of PTSD, records from several 
hospitalizations from 1994 to 1997 show no firm diagnosis of 
PTSD; Dr. Harvey's 1995 psychiatric assessment did not 
include PTSD, Dr. Fellows' 1995 assessment did not include 
PTSD, and the most recent VA psychiatric examination in 1995 
failed to diagnose PTSD.  

Nevertheless, the veteran has been diagnosed with PTSD.  The 
primary impediment to service connection is the absence of a 
verified inservice stressor upon which PTSD was diagnosed.  
That is, there is no evidence of record to corroborate the 
veteran's alleged inservice stressors.  It is pertinent to 
note that, when the veteran filed her original claim for 
service connection for a psychiatric disorder in 1983, she 
did not report any of the alleged stressors.  In fact, she 
gave no such history upon a VA neuropsychiatric examination 
in August 1983.  The Board is cognizant of the fact that, for 
claims based on personal assault, there are no restrictions 
on the type of evidence which may be considered.  See Manual 
M21-1, Part III, 5.14(c) and Part VI, 7.46(c) (February 20, 
1996).  Indeed, the Board remanded this case, in part, for 
the purpose of providing the veteran with an opportunity to 
submit supportive evidence.  See Patton v. West , 12 Vet. 
App. 272 (1999).  However, the veteran has failed to submit 
such evidence.  

Under these circumstances, the Board finds that the veteran 
does not have PTSD attributable to a verified inservice 
stressor or any other incident of active duty. 


IV. Conclusion

While the Board has considered the oral and written testimony 
of the veteran, the Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis and the etiology of her diagnosed 
condition.  The veteran, as a lay person untrained in the 
fields of medicine and psychiatry, is not competent to offer 
such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has also considered the employment records submitted by 
the veteran, which show that she has received notices or 
reprimands for excessive absences between 1992 and 1995.  
However, such evidence does not show that she has a 
psychiatric disorder linked to remote events of service and 
does not alter the fact that the record is devoid of any 
supportive evidence regarding her claimed inservice 
stressors. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Service connection for an acquired psychiatric disorder 
(other than PTSD), to include bipolar disorder, is denied.

Service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

